Citation Nr: 0109226	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  94-24 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The appellant served in the Naval Reserves from November 1966 
until November 1969.  He did not serve on active duty at any 
time.   He did perform service while in active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
capacities. 

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 rating decision of 
the Milwaukee, Wisconsin Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In June 1997, the appellant testified at a personal hearing 
before the undersigned Member of the Board.  A transcript of 
that hearing is associated with the record.  

The Board remanded the case in October 1997 for additional 
development.

In a September 1998 decision, the Board denied the 
appellant's claim.  The appellant appealed to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter, the 
Court).  In a September 1999 Order, the Court granted a Joint 
Motion for Remand, vacating the September 1998 Board decision 
and remanding the matter for additional proceedings.

In correspondence received at the Board in March 2000, the 
appellant's representative submitted additional evidence; 
however, a waiver of consideration of that evidence by the RO 
was not submitted.  In June 2000, the appellant's claim, 
along with the newly submitted evidence, was remanded to the 
RO for consideration in accordance with 38 C.F.R. § 20.1304 
(2000).  



FINDINGS OF FACT

1.  The appellant served in the Naval Reserves from November 
1966 to November 1969.  He performed no active duty service.  
He did perform periods of ACDUTRA and INACDUTRA.

2.  The appellant was found militarily unsuitable for active 
service by reason of a preexisting emotionally unstable 
personality with schizoid and obsessional trends.  A 
retrospective review shows that this personality disorder was 
actually a schizoaffective disorder.

3.  A preexisting schizoaffective disorder did not increase 
in severity during the periods of the appellant's ACDUTRA 
service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 101, 1110 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.6, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In November 1966, the appellant enlisted in the United States 
Naval Reserves (Ready) for a six year term.  Service medical 
records include the report of a November 1966 enlistment 
examination which was silent for any pertinent defects or 
diagnoses.  The report of a December 1967 physical 
examination and medical history included similar findings.  
The report of a December 1968 physical examination undertaken 
for the purpose of "Annual-Retention USNR-R" was also 
silent for any defects or diagnoses.  

The appellant's Record of Naval Reserve Service notes that he 
was on ACDUTRA for 28 days between July 1 and September 30, 
1967 and for 12 days from July 1 to September 30, 1968.  A 
September 1967 record noted that the appellant's performance 
of duty in training duty status from August 20 to September 
2, 1967 was satisfactory.  In September 1968, the appellant's 
job performance with the Reserve was assigned marks of 3.6 in 
one category and 3.8 in all other rating categories.  (A 4.0 
sailor is considered to be exemplary performer.)  The 
appellant's personnel records do not reflect that he was ever 
seen for Captain's Mast, that he was otherwise punished under 
the Uniform Code of Military Justice, or that he was ever 
reduced in rank.

In a March 1969 letter, Harry Klein, M.D., reported the 
results of a recent psychiatric examination of the appellant 
which was requested by the appellant because of his concern 
"of his mental condition and of his ability to function in 
the Naval Reserves."  Dr. Klein noted that psychological 
turmoil experienced during his childhood and youth accounted 
for the fragile personality structure with which the 
appellant has had to meet the demands made upon him and the 
failures he has suffered thus far.

Dr. Klein noted that, at the height of tension in his family 
home, the appellant started college at Yale.  It was noted 
that he "began to disintegrate" during his sophomore year.  
His fear of inadequacy exacerbated; he became frightened of 
people, avoiding being with them; he was less and less able 
to accomplish his work; he found himself at times wholly 
disassociated from his environment.  From January to May 
1966, he was under psychiatric treatment.  He failed several 
courses and was asked to leave school.  Thereafter, the 
appellant found a job and attended classes at another 
institution.  Upon recommendation of the university and his 
agreement to resume psychotherapy, the appellant was 
reinstated at Yale in the fall of 1967.  He continued 
treatment for approximately six months of each of two 
academic years.  Dr. Klein noted that when the clinic at 
which the appellant was being treated closed for lack of 
funds, there was an adverse effect on the appellant; 
reinforcing his belief that whatever he undertakes must end 
in failure.  Dr. Klein further noted that, without the help 
of psychiatric therapy, the appellant was becoming more 
apprehensive as his senior year was drawing to a close.  It 
was Dr. Klein's opinion that, judging from the appellant's 
psychiatric condition alone, it would appear that his 
instability and personality inadequacy would seriously 
interfere with his naval service.  

In an April 1969 letter, Alexander Thomas, M.D., writing at 
the appellant's request, offered comments related to 
appellant's family background, noting that he had known the 
appellant's parents for many years.  Both parents were noted 
to have suffered from severe psychiatric disturbances since 
before their marriage.  Dr. Thomas noted that, in light of 
the psychological disturbances of both parents and their 
causing repeated excessive stress and trauma to their 
children, "it was not only predictable but inevitable that 
[the appellant]...would suffer the consequences in terms of 
severe emotional problems."

In May 1969, the appellant underwent a psychiatric evaluation 
for the Navy in connection with his request to be discharged 
as a Conscientious Objector.  The examiner noted that the 
appellant had a "long history" of psychiatric disorder for 
which he had received treatment over the past three years.  
Just prior to graduating high school, the appellant was 
reportedly forced to assume increased responsibility at home 
because of his parents own mental illnesses.  The appellant 
managed to graduate high school and attended Yale University 
that fall.  He reportedly had multiple conflicts there and, 
despite five months of group therapy, was unable to do his 
academic work and withdrew.  Thereafter, he moved to New York 
City, entered night school and was then able to re-enter 
Yale.  In supportive psychotherapy, he was able to complete 
the curriculum and was noted to be due to graduate within the 
next year.  His psychiatric symptoms were noted to have been 
anxiety, tendency to eccentric and erratic behavior, social 
isolation and a recurring tendency to self-destructively fail 
academically in order to withdraw from the pressures, social 
and otherwise of university life.  

On mental status examination, the appellant presented as a 
slight, intense young man who "obviously had a great deal of 
insight into his own psychology through the years of 
treatment."  He was noted to manifest a "great deal of 
anxiety" and he expressed a "great fear" of the burden of 
socializing as a seaman.  The examiner noted that it seemed 
"fairly clear that [the appellant] uses his understanding of 
his own psychopathology as a kind of secondary defensive 
maneuver, i.e., as a series of well-processed 
rationalizations for his impulsive and eccentric behavior."  
In addition, the appellant's "verbose and detailed" 
explanation of his interest in non-violence seemed to be an 
elaboration of rationalization for a "clear and painfully 
felt" inability to adjust socially to the demands of his 
brief experiences in the military.  There was no current 
evidence of thought disorder, or of dereistic thinking and 
the appellant appeared to be cognitively intact.  The 
diagnostic impression was an emotionally unstable personality 
disorder with schizoid and obsessional trends, moderate to 
severe impairment, existed prior to service.

The examiner observed that it appeared that the appellant had 
had recurrent decompensations around social and intellectual 
stresses that have required relatively constant 
psychotherapy; the frequency and intensity of which 
maintained his tenuous adjustment.  In view of the demanding 
social characteristics of service life (i.e., the necessity 
for socialization with individuals of different backgrounds 
and personalities), the differing goals of the Navy from 
university life, and the frequent unavailability of prolonged 
psychotherapy in service, the examiner considered it 
unreasonable to expect that the appellant would make "even 
so tenuous" an adjustment to the service as he did to 
college, for which he was better motivated.  In view of those 
considerations, the examiner concluded that it did not appear 
that he appellant was a suitable candidate for military 
service and the issue of his conscientious objections 
appeared to be beside the point. 

The appellant was discharged from the Naval Reserves in 
November 1969 as militarily unsuitable by reason of 
emotionally unstable personality with schizoid and 
obsessional trends, moderate to severe.  No further action 
was contemplated on his request to be discharged as a 
conscientious objector.  

Post-service medical records include reports referable to 
numerous psychiatric hospitalizations.  The report of an 
April 1984 hospitalization included the appellant's report of 
a 22 year history of depression, without prior 
hospitalization.  The appellant stated that he began to 
"lose touch with reality" in approximately 1964, during his 
freshman year at college.  Those feelings persisted and 
intensified during college, despite psychiatric treatment, 
albeit without medication.  It was further noted that the 
appellant graduated from college and obtained a master's 
degree.  He worked as a substitute teacher from 1970 to 1974, 
attended law school at night and obtained a law degree in 
1980.  His brother committed suicide in 1980, after which the 
appellant reported developing "agitated depression."  He 
did not see a psychiatrist at that time, but reportedly 
"(laid) down and stopped functioning" for the next year and 
a half.  He began feeling more depressed and decided to 
return to his family.  It was noted that he had recently 
begun outpatient treatment and was started on medication with 
some minimal response. 

During hospitalization, further history revealed that the 
appellant had been "doing reasonably well between 1975 and 
1979," attending law school and taking medication.  Then in 
1979, without apparent precipitant, his mood began to 
deteriorate, he became depressed and had more difficulty 
functioning.  It was during this time, that the appellant's 
brother committed suicide.  The appellant felt guilty and 
"from 1980 to early 1982," he remained in bed.  The 
diagnosis was chronic schizophrenia.  

The report of an October 1984 hospitalization noted a 
psychiatric and education history similar to that recorded in 
April 1984.  The appellant's chief complaint on admission was 
that he had been "coming apart."  The recording of the 
appellant's developmental history and past psychiatric 
history did not include any references to his reserve 
service.  The diagnosis on discharge was that of chronic 
schizophrenia, paranoid type with acute psychotic episode. 

Records referable to a September 1985 hospitalization note a 
similar psychiatric and family developmental history.  The 
appellant presented with a twenty year history of psychiatric 
involvement, reported he was feeling disorganized and unable 
to function and requested hospitalization.  It was noted that 
the appellant had had periods of high functioning, but had 
experienced a marked deterioration of functioning since his 
brother's suicide five years prior.  The discharge diagnoses 
included schizoaffective disorder, depressed.  

The appellant was hospitalized in July 1992 with a chief 
complaint of increasing suicidal ideation.  The diagnosis was 
that of schizoaffective disorder, depressed. 

In a March 1996 statement, Joanne R. Bloomstein, M.D., 
reported that the appellant had been a patient at the 
Milwaukee County Mental Health Complex since 1984 and had 
been under her care since August 1994.  Dr. Bloomstein noted 
that the appellant was able to function in the Naval Reserves 
adequately for approximately three years; however, once he 
entered "active service," (sic) he decompensated to the 
point where he was declared unfit for military service based 
upon psychiatric grounds.  In Dr. Bloomstein's opinion, the 
appellant's psychiatric illness is most consistent with the 
diagnosis of schizoaffective disorder and it is possible that 
early signs of this illness were what was interpreted as a 
personality disorder in the 1969 Navy psychiatric evaluation.  
Dr. Bloomstein opined that there is a reasonable probability 
that the stress of "active military service" precipitated 
an "acute" psychiatric decompensation.  

In June 1997, the appellant appeared before the undersigned 
Member of the Board sitting at the RO reiterated his claim.  
He testified that he suffered from schizoaffective disorder 
prior to and during service but the hardships of service 
aggravated the preexisting disability.  

The Board remanded the case in October 1997 for further 
development.  

The appellant was afforded a VA examination in January 1998, 
at which time the examiner noted the appellant's pertinent 
history.  In reporting that history, the examiner noted that, 
in one episode during reserve training, the appellant was 
unable to make his bunk bed and received disciplinary action, 
including "solitary confinement in (his) room for eight 
days."  The appellant reported that he felt his thoughts 
were disordered at that time, but he did not seek treatment 
because he was embarrassed and did not want to jeopardize his 
chances of becoming an officer.  The examiner recorded the 
appellant's history of attending college and being in the 
reserves at the same time, while also receiving psychiatric 
treatment.  The appellant reported that he was discharged 
from the Navy because he did not want to go on active duty 
without being an officer and "he didn't feel well."  He 
reported that he applied for commissioned officer, but was 
told by the Navy psychiatrist that he would never be a 
"CO."  The examiner noted the appellant's post-service 
education and psychiatric history and the appellant's self-
report that he could not function after his brother's 
suicide.  

The examiner noted that the appellant had a long history of 
psychiatric problems and treatment which preexisted military 
service and a strong family psychiatric history in both 
parents and one brother.  He was noted to have experienced 
exacerbation of symptomatology when he was under stress prior 
to enlisting in the Navy, during college and early on in his 
military training.  It was the examiner's opinion that there 
was a definite exacerbation of symptomatology of the 
preexisting psychiatric disorder when the appellant enlisted 
in the Navy.  The diagnosis was that of schizoaffective 
disorder in partial remission with medications.  

The RO reviewed the report of that examination and determined 
that the examination was inadequate, in part because the 
examiner had not been provided sufficient detail prior to the 
examination or the criteria applicable to the appellant's 
claim.  In a February 1998 memorandum requesting another 
psychiatric opinion, the RO detailed the appellant's military 
history, noting that he had been on ACDUTRA for only two 
periods.  The appellant's post-service medical history was 
also detailed.  The RO noted that the January 1998 VA 
examination included the appellant's references to stresses 
during service (particularly disciplinary action and solitary 
confinement) which were not recorded elsewhere in the record.  
Although the examiner had concluded that there was an 
exacerbation of the appellant's preexisting disorder during 
service, the RO concluded that the opinion did not adequately 
address the question of whether the appellant's preexisting 
disorder was aggravated beyond normal progression during his 
brief periods of ACDUTRA.  

In an April 1998 opinion based on a review of the record, the 
appellant's military history, including his two periods of 
ACDUTRA, was noted.  History recorded within the record by 
various psychiatrists was noted to suggest a certain 
inability to work under stress and among other people ,which 
became evident first at Yale University and then during 
periods of "active duty" (sic) culminating approximately 
ten years after discharge with the suicide of the appellant's 
brother and his "down drift course" since that time.  

The VA psychiatrist noted that the record was clear that the 
appellant is schizophrenic.  In addressing a question posed 
by the RO as to whether there was a relationship between the 
current findings and any psychiatric disorder while on 
"active duty" (sic), the examiner felt it noteworthy that 
the appellant's problems of inadequacy which preexisted 
service persisted during "active duty" (sic).  The report 
of the 1969 psychiatric evaluation noted a history of erratic 
and eccentric behavior, but the appellant showed no signs of 
psychosis at that time.  It was this examiner's opinion that 
the appellant was probably showing prodromal signs of a 
schizophrenic disorder.  The military psychiatrist was using 
terminology of that time and had no evidence to diagnose the 
appellant as schizophrenic.  The diagnosis of personalty 
disorder at that time did not exclude the possibility of a 
slow progressive schizophrenic disorder.  With regard to 
whether the preexisting psychiatric disturbance was 
permanently aggravated during "active duty" (sic), the 
examiner concluded that it was not.  The military record 
indicated that the appellant was unable to fulfill his duties 
when faced with "hard jobs," but had no problems when 
placed on lighter duties.  There was no evidence of deeper 
and persisting emotional or psychotic decompensations during 
or shortly thereafter; on the contrary, "the [appellant] had 
approximately ten years of relatively good functioning until 
his catastrophic debacle following his brother's suicide 
which rendered him permanently disable for the years to 
come."

Evidence subsequently associated with the claims folder 
included a January 1996 statement from Dr. Bloomstein to the 
appellant's then-representative addressing the question of 
the whether the appellant's condition was aggravated by 
service.  Dr. Bloomstein opined that the onset of the 
appellant's mental illness pre-dated service.  She noted that 
he had reportedly functioned adequately during his three 
years of service in the Naval Reserves, as evidenced by his 
ability to pass required medical and psychiatric evaluations; 
however, once he entered "active service" (sic), he 
decompensated to the point where he was declared unfit for 
military service on psychiatric grounds.  

The Board remanded the case in June 2000 in order to afford 
the RO the opportunity to review the recently submitted 
evidence and to allow the appellant to submit additional 
argument.  

In correspondence dated in July 2000, the RO contacted the 
appellant and requested that he submit treatment records from 
Dr. Bloomstein.  

Treatment records from the Milwaukee County Mental Health 
Division for the period 1985 to 1997 were received in July 
2000.  Included within those records is an August 1998 chart 
extract signed by Dr. Bloomstein which detailed the 
appellant's treatment with that facility from December 1985 
to the date of the notation.  In December 1985, the appellant 
was noted to have a chronic psychiatric history beginning at 
age 16 while still in high school.  His past relevant history 
was noted to include having attended law school and service 
in the Navy.

II.  Analysis

Title 38, United States Code, Section 101(2) (West 1991), 
defines a veteran as a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than 
dishonorable."  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred in the 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred in line of duty.  
38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a).  

ACDUTRA is generally full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1).  INACDUTRA is generally Reserve duty other than 
full-time duty.  38 C.F.R. § 3.6(d).  Under 38 U.S.C.A. 
§ 1110, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated 
during active service. 

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service  
38 C.F.R. § 3.306(b).  The United States Court of Appeals for 
Veterans Claims has held that intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
do not constitute aggravation.  Rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

In the present case, the appellant was on ACDUTRA for only 
two periods: 28 days in 1967 and 12 days in 1968.  The 
remaining time the appellant served in the Naval Reserves has 
been classified by the Navy as INACDUTRA service.  As a 
psychiatric disorder is a disease and not an injury, it 
follows that service connection may only be granted if the 
claimant incurred or aggravated a psychiatric disorder during 
his limited periods of ACDUTRA.  38 U.S.C.A. § 101(24).

In this regard, service medical records include the May 1969 
psychiatric evaluation which yielded a diagnosis of 
emotionally unstable personality disorder with schizoid and 
obsessional trends.  Notably, however, that May 1969 
examination was not conducted during a time when the 
appellant was on ACDUTRA.  There is no other evidence-either 
dated from a period of ACDUTRA or INACDUTRA-within the 
service medical records referable to psychiatric findings or 
complaints.  Hence, there is no evidence of a psychiatric 
disability during a qualifying period of ACDUTRA.

It does appear, however, that the appellant was receiving 
private psychiatric treatment during the time he was in the 
Reserves.  Still, the reports of periodic physical 
examinations included within the service medical records are 
silent for any psychiatric findings or pertinent interval 
history or diagnosis and include normal psychiatric 
evaluations.  Hence, there is no contemporaneously recorded 
evidence that an acquired psychiatric disorder was incurred 
or aggravated during a period of ACDUTRA. 

Assuming arguendo, however, that the appellant was diagnosed 
as having a personality disorder while on ACDUTARA (but cf., 
Cahall v. Brown, 7 Vet. App. 232 (1994); Duro v. Derwinski, 2 
Vet. App. 530 (1992), "only official service department 
records can establish if and when an individual was serving 
on active duty, active duty for training or inactive duty for 
training"), under the provisions of 38 C.F.R. § 3.303(c) a 
personality disorder is not a "disease or injury" within 
the meaning of legislation applicable to service connection.  
Under those circumstances, service connection may only be 
granted if a superimposed acquirable psychiatric disorder was 
incurred or aggravated during the appellant's military 
service.  

Dr. Bloomstein has opined that it was possible that the May 
1969 findings of a personality disorder were actually the 
early signs of schizoaffective disorder.  An April 1998 VA 
opinion also included that examiner's opinion that the 
appellant was likely showing prodromal signs of a 
schizophrenic disorder during the May 1969 psychiatric 
evaluation; however, the diagnosis entered at that time was 
consistent with the examination findings and nomenclature of 
that time.  Thus, the evidence supports a finding that what 
was diagnosed in 1969 actually was the first sign of his 
current schizophrenia.  Again, however, in 1969, the 
appellant only performed service in an INACDUTRA capacity.  
No medical records or other evidence links the incurrence of 
aggravation of a psychiatric disorder with either the 1967 or 
1968 term of ACDUTRA service.

The Board acknowledges that for the purposes of 38 U.S.C.A. § 
1110, every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of entrance on active duty, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  The appellant, however, is not 
a veteran.  38 U.S.C.A. §§ 101(2), 101(24); Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).  He never served on active 
duty, he never incurred or aggravated an injury while on 
INACDUTRA, and he did not incur or aggravate a separate 
disability during either period of ACDUTRA.  Therefore, the 
appellant is not entitled to the presumption of soundness.  

Thus, the inquiry in this case turns on whether the 
appellant's pre-existing schizoaffective disorder was 
aggravated during ACDUTRA service.  The May 1969 psychiatric 
examination noted that the appellant had suffered recurrent 
decompensations around nonmilitary stresses and offered an 
opinion as to the likelihood of the appellant's chance for 
success if he stayed in the military.  The May 1969 report, 
however, did not specifically address the question of 
aggravation during ACDUTRA.  Letters submitted at that time 
by private physicians note the appellant's personal and 
family psychiatric histories and address his ability to 
adjust to military life, but likewise do not include any 
comment as to whether the appellant's underlying condition 
was aggravated by the periods of ACDUTRA completed in 1967 
and 1968.  It bears repeating that both service medical and 
personnel records show no behavioral or psychiatric problems 
in either 1967 or 1968. 

Although the January 1998 VA examination included an opinion 
that symptoms referable to the appellant's preexisting 
condition were exacerbated when he enlisted in the Navy, the 
Board agrees with the RO's finding that that opinion is 
inadequate because it does not address the criteria necessary 
to determining this case.  That examiner did not offer an 
opinion as to whether the exacerbation was intermittent or 
whether the underlying condition had in fact worsened.  See 
Hunt.  Moreover, that opinion was based on a faulty history 
that is not supported by the record.  (e.g.  There is no 
evidence that the appellant was a disciplinary problem in-
service.) 

Additionally, the Board finds the April 1998 opinion can be 
reconciled with the January 1998 opinion in that the more 
recent opinion did not necessarily find that there were no 
flare-ups during service, rather the opinion held that the 
appellant's underlying condition was not in fact worsened by 
service.

Thus, as the preponderance of the competent evidence of 
record does not show that a preexisting psychiatric disorder 
was permanently aggravated during the appellant's two limited 
periods of ACDUTRA, and as there is no basis to grant service 
connection for a disease incurred while on INACDUTRA the 
Board finds that service connection must be denied.  

In reaching this decision the Board notes that the appellant 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  In this respect, the RO has attempted to develop 
the record and has obtained the appellant's post-service 
treatment records.  In addition, the appellant has been 
examined by VA in connection with his claim.  Finally, the 
appellant has not identified any additional, relevant 
evidence that has not been requested or obtained.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. 106-475, 114 Stat. 2096 (to be codified at 38 
U.S.C. § 5103A). 

In reaching this decision the Board has considered the 
"benefit of the doubt" doctrine, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for a psychiatric disorder is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

